894 F.2d 401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Arthur BROWN, Jr., Plaintiff-Appellant,v.Edward W. MURRAY, Director;  Toni V. Bair, RegionalAdministrator;  David Williams, Warden, Powhatan;  LaytonLaster, Treatment and Programs, Powhatan;  Pat Edge,Assistant Treatment and Programs, Powhatan, Defendants-Appellees.
No. 89-7783.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided:  Jan. 5, 1990.

James Arthur Brown, Jr., appellant pro se.
Jeanette Dian Rogers, Office of the Attorney General, for appellees.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Arthur Brown, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Brown v. Murray, CA-89-487-N (E.D.Va., Sept. 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We have considered all documents filed by Brown, including his response to defendants' motion for summary judgment, in our review of this case